         Case 1:16-cv-07162-PGG Document 34 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWARD PORRATA,

                           Plaintiff,
                                                                      ORDER
             - against -
                                                                16 Civ. 7162 (PGG)
 THE CITY OF NEW YORK, NEW YORK
 CITY POLICE DEPARTMENT, POLICE
 OFFICER “JANE DOE,” and POLICE
 OFFICERS “JOHN DOE 1 and 2,”

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The parties are directed to submit a joint letter to the Court regarding the status of

this matter by September 1, 2021.

Dated: New York, New York
       August 25, 2021


                                                     SO ORDERED.


                                                     _________________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
